



Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made on this _________
(the “Effective Date”), by and between CORE MOLDING TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), and (“Executive”).
WHEREAS, Executive is currently employed by the Company, serving as _________
since his hire date on _________;
WHEREAS, except as set forth in Section 5(c) hereof, this Agreement shall
replace and supersede that certain Executive Severance Agreement dated _________
by and between the Company and Executive (the “Executive Severance Agreement”);
and
WHEREAS, Executive and the Company wish to enter into this Agreement to reflect
the terms and conditions of Executive’s employment with the Company from and
after the Effective Date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth on Exhibit A attached hereto.


2.Employment. For the purposes of this Agreement, the term “Employment Period”
shall mean the period commencing as of the Effective Date and ending in
accordance with Section 5 (the “Employment Period”). The Company shall continue
to employ Executive, and Executive hereby accepts continued employment with the
Company, upon the terms and conditions set forth in this Agreement for the
Employment Period.


3.Duties. Executive shall have the normal duties, responsibilities, functions,
and authority of the _________, subject to the power and authority of the Board
of Directors of the Company (the “Board”), and Executive shall report to the
Chief Executive Officer (the “CEO”). Executive shall render to the Company
administrative, financial, and other executive and managerial services that are
consistent with Executive’s position as _________ of the Company, as the CEO
and/or the Board may from time to time direct. Executive shall devote
Executive’s full business time and attention (except for vacation periods
consistent with the terms of this Agreement and reasonable periods of illness or
other incapacity) to the business and affairs of the Company, its Affiliates,
and its Subsidiaries. In performing Executive’s duties and exercising
Executive’s authority under this Agreement, Executive shall support and
implement the business and strategic plans as directed from time to time by the
CEO and shall support and cooperate with the Company’s effort to expand the
business and operate in conformity with the business and strategic plans. So
long as Executive is employed by the Company, Executive shall not, without prior
notification and approval of the CEO or the Board, who may approve under such
procedures as the Board shall from time to time approve, serve on the board of
directors of any other company for compensation or remuneration, and Executive
shall not undertake, engage in or perform other activities or services for
Executive’s personal benefit or for the benefit of any Person other than the
Company and its Subsidiaries and Affiliates if such other activities or services
interfere with the performance of Executive’s duties under this Agreement.
Subject to the foregoing provision, nothing in this Agreement shall be construed
as preventing Executive from engaging in volunteer services for charitable,
educational or civic organizations, serving on the board of directors of other
companies without compensation or remuneration, or investing Executive’s
personal assets in such a manner as Executive deems to be appropriate; provided,
however, no such other activity shall conflict with Executive’s obligations
under this Agreement or interfere with Executive’s performance of Executive’s
duties under this Agreement. 





--------------------------------------------------------------------------------





4.Compensation and Benefits. In exchange for services rendered by Executive
hereunder, the Company shall provide the following:


a.
Base Salary and Benefits. During the Employment Period, Executive’s base salary
shall be $_________ per annum, or such higher amount as determined by the Board
in its discretion, as adjusted from time to time (the “Base Salary”), which
salary shall be payable by the Company in regular installments in accordance
with the Company’s general payroll practices (in effect from time to time). In
addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company’s retirement, health, and welfare employee
benefit programs for which senior management employees of the Company are
generally eligible to participate (assuming Executive and/or Executive’s
dependents meet the eligibility requirements of those benefit programs) as may
be changed from time to time by the Company or the relevant insurer or
administrator.



b.
Business Expenses. Subject to Section 21(d), during the Employment Period, the
Company shall reimburse Executive for all reasonable business expenses incurred
by Executive in the course of performing Executive’s duties and responsibilities
under this Agreement, which business expenses are consistent with the Company’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.



c.
Incentive Compensation. In addition to the Base Salary, Executive shall be
eligible for: (i) an annual bonus (the “Annual Bonus”) pursuant to the annual
profit-sharing plan established by the Board (the “Bonus Plan”); and (ii) in the
discretion of the Compensation Committee of the Board, annual long-term
incentive target awards under the Core Molding Technologies, Inc. 2006 Long-Term
Equity Incentive Plan, as amended and restated (“LTIP”) with such LTIP awards
vesting one-third (1/3) on each anniversary of the applicable grant date and
subject to such other terms and conditions set forth in the LTIP and applicable
award agreement. Except with respect to Executive’s eligibility to participate
in the Bonus Plan and the LTIP as provided in this Section 4(c), Executive’s
eligibility to participate and Executive’s rights, benefits, and obligations
under such Bonus Plan and LTIP shall be determined in accordance with those
plans and by the Compensation Committee of the Board. The Company reserves the
right and sole and absolute discretion to alter, amend, or terminate the Bonus
Plan, LTIP, and any other incentive plans at any time.



d.
Vacation. During the Employment Period, Executive shall be entitled to 4 weeks
of paid vacation per calendar year (as prorated for partial years) in accordance
with the Company’s policies on accrual and use applicable to employees as in
effect from time to time. Vacation hours will accrue at a rate of one week per
quarter. Vacation may be taken at such times and intervals as Executive
determines, subject to the business needs of the Company, after consultation
with the CEO.



5.Term; Termination of Employment Period.


a.
The Employment Period shall be perpetual, until terminated as a result of: (i)
Executive’s resignation, which resignation must be accompanied by at least
thirty (30) days’ prior written notice (except in the case of resignation by
Executive for “Good Reason” as defined below); (ii) termination by the Company
due to Executive’s Disability (as defined below); (iii) the Company’s
termination of Executive’s employment (whether with Cause (as defined below) or
without Cause); or (iv) Executive’s death. In the event of the termination of
Executive’s employment by Executive or by the Company for any reason and
regardless of the circumstance, Executive shall be deemed to have resigned from
any and all positions as an officer and/or director of the Company and/or its
Subsidiaries and Affiliates immediately upon such termination, and shall
promptly execute all documents reasonably requested by the Company in order to
effect such resignation.



b.
Termination by Company without Cause. Subject to Section 21, if Executive’s
employment hereunder and the Employment Period are terminated by the Company
without Cause, Executive shall be entitled to payment of:

(i)Executive’s accrued but unpaid Base Salary through the date of termination;







--------------------------------------------------------------------------------





(ii)any accrued, unused vacation pay at the rate of Executive’s then Base Salary
and any properly documented reimbursable expenses owed to Executive;


(iii)any amount arising from Executive’s participation in, or benefits under any
employee benefit plans, programs, or arrangements, which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs, or arrangements, including without limitation any amount earned
under any Bonus Plan or LTIP but not paid prior to the termination (clauses (i),
(ii) and (iii) of this Section 5(b), collectively, the “Accrued Obligations”);


(iv)continuation of Executive’s then-current Base Salary for twelve (12)
consecutive months, with the time of payment of such installments, as
applicable, commencing as provided below; and


(v)if such termination occurs before the completion of an applicable measuring
period, Executive will receive the full target incentive award amount of the
Bonus Plan and LTIP incentive compensation Executive would have received had
Executive continued to be employed through the end of such periods, payable at
the same time and in the same form of payment that all Bonus Plan and LTIP
awards are payable to Bonus Plan and LTIP participants pursuant to the terms
specified in the Bonus Plan and LTIP and any applicable award agreements.


The amounts described in clause (iv) of this Section 5(b) will commence to be
paid to Executive within sixty (60) days following the date of termination,
provided that Executive (or, in the event of Executive’s death, Executive’s
estate) has executed and delivered to the Company not later than forty-five (45)
days following the date of termination an irrevocable general waiver and release
of claims in the form provided by the Company to Executive (or, in the event of
Executive’s death, Executive’s estate) after Executive’s termination (the
“General Release”) and the latest date on which the General Release is subject
to revocation has expired. The Accrued Obligations shall be paid no later than
as required by law or within thirty (30) days following the date of termination,
whichever occurs earlier. As to any amount described in clause (iv) of this
Section 5(b) that constitutes “nonqualified deferred compensation” within the
meaning of Code Section 409A and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”), if the sixty (60) day period begins
in one calendar year and ends in a second (2nd) calendar year, payment shall
always be paid in the second (2nd) calendar year. Once they begin within such
sixty (60) day period following termination, the amounts payable pursuant to
clause (iv) of this Section 5(b) shall be payable in substantially equal
consecutive installments over the twelve (12) month period following the date of
termination (the “Severance Period”) in accordance with the Company’s general
payroll practices as in effect on the date of termination, but in no event less
frequently than monthly (with the first such payment being in an amount equal to
the total amount to which Executive would otherwise have been entitled during
the period following the date of termination through such payment commencement
date). The amount(s) payable pursuant to clause (v) of this Section 5(b) shall
be paid provided the General Release has become effective under its terms on the
date of such payment(s). All payments of amounts described in clauses (iv) and
(v) of this Section 5(b) are subject to Executive’s (or in the event of
Executive’s death, Executive’s estate’s) continued compliance with the
provisions of Sections 6, 7, 8, 23 and 25 hereof.
c.
Termination by Executive for Good Reason. If Executive’s employment hereunder
and the Employment Period is terminated by the Executive for Good Reason (as
defined in this Agreement), Executive shall be entitled to payment of all
amounts due pursuant to Section 10(a)(i) and (ii) of the Executive Severance
Agreement, subject to Executive executing and not revoking a General Release.
Within sixty (60) days following the date of termination under this Section
5(c), (i) the base salary payment set forth in Section 10(a)(i) of the Executive
Severance Agreement and the lump sum payment set forth in Section 10(a)(ii) of
the Executive Severance Agreement will commence to be paid to Executive and (ii)
the accelerated vesting set forth in Section 10(b) of the Executive Severance
Agreement shall occur; provided, however, that Executive (or, in the event of
Executive’s death, Executive’s estate) shall have executed and delivered to the
Company not later than forty-five (45) days following the date of termination,
an irrevocable General Release. Notwithstanding the application of the Executive
Severance Agreement in the event of a termination by Executive for Good Reason
(as defined in this Agreement), all obligations of Executive pursuant to this
Agreement shall continue in full force and effect. All payments of amounts
described in this Section 5(c) are subject to Executive’s (or in the






--------------------------------------------------------------------------------





event of Executive’s death, Executive’s estate’s) continued compliance with the
provisions of Sections 6, 7, 8, 23 and 25 hereof.


d.
Termination for Cause, for Death, or Disability, or Executive’s Voluntary
Termination Without Good Reason. If Executive’s employment hereunder and the
Employment Period is terminated by the Company for Cause; or upon Executive’s
death or by the Company due to Executive’s Disability; or voluntarily by
Executive without Good Reason, Executive shall be entitled to receive the
Accrued Obligations.



e.
Limitation on Payments Hereunder. Except as otherwise expressly provided herein,
Executive shall not be entitled to any other salary, bonuses, employee benefits,
or compensation from the Company, its Affiliates, or Subsidiaries after the
termination of the Employment Period, and all of Executive’s rights to salary,
bonuses, employee benefits, and other compensation hereunder which would have
accrued or become payable after the termination of the Employment Period (other
than vested retirement benefits accrued on or prior to the termination of the
Employment Period or other amounts owing hereunder as of the date of such
termination that have not yet been paid) shall cease upon such termination,
other than those expressly required under applicable law (including the those
under Title I, Part VI, of the Employee Retirement Income Security Act of 1974,
as amended, and Section 4980B of the Code (“COBRA”)).



f.
Mitigation. Executive is under no obligation to mitigate damages or the amount
of any payment provided for hereunder by seeking other employment or otherwise,
and the Company shall have no right of offset for any amounts received by
Executive from other employment.



g.
Offsets. The Company may offset any amounts Executive owes to Company or any of
its Affiliates or Subsidiaries against any amounts the Company owes Executive
hereunder, to the extent permitted by Section 409A.



6.Confidential Information.


(a)Confidential Information. Executive acknowledges that the continued success
of the Company and its Subsidiaries and Affiliates depends upon the use and
protection of a large body of confidential and proprietary information. All of
such confidential and proprietary information now existing or to be developed in
the future will be referred to in this Agreement as “Confidential Information.”
Confidential Information will be interpreted as broadly as possible to include
all information of any sort (whether merely remembered or embodied in a tangible
or intangible form) that is (i) related to the Company’s or its Subsidiaries’ or
Affiliates’ current or potential business and (ii) is not generally or publicly
known. Confidential Information includes, without specific limitation, the
information, observations, and data obtained by Executive from the performance
of Executive’s duties to the Company and Subsidiaries and its Affiliates
(including services performed prior to the date of this Agreement) concerning
the business and affairs of the Company and its Subsidiaries and Affiliates;
information concerning acquisition opportunities in or reasonably related to the
Company’s or its Subsidiaries’ or Affiliates’ business or industry of which
Executive becomes aware prior to or during the Employment Period; the Persons or
entities that are current, former or prospective members, suppliers, or
customers of any one or more of them, as well as development, transition and
transformation plans, methodologies and methods of doing business, strategic,
marketing and expansion plans, including plans regarding planned and potential
sales, financial and business plans, employee lists and telephone numbers,
locations of sales representatives, new and existing programs and services,
prices and terms, customer service, integration processes, requirements and
costs of providing service, support, and equipment. Accordingly, Executive
agrees that, either during or after the Employment Period, Executive shall not
disclose to any unauthorized Person or use for Executive’s or any Person’s own
account any Confidential Information without the CEO’s prior written consent,
unless and to the extent that any Confidential Information (i) becomes generally
known to and available for use by the public other than as a result of
Executive’s acts or omissions to act or (ii) is required to be disclosed
pursuant to any applicable law or court order (in which case Executive shall
give prior written notice to the Company of such required disclosure and shall
cooperate with the Company and its Subsidiaries and Affiliates in any reasonable
efforts to limit such disclosure or preserve the confidentiality of any
Confidential Information). Executive agrees to deliver to the Company at the end
of the Employment Period, or at any other time the Company may request in
writing, all memoranda, notes, plans,





--------------------------------------------------------------------------------





records, reports, and other property or documents (and copies thereof) relating
to the business of the Company or its Subsidiaries or Affiliates (including,
without limitation, all Confidential Information) that Executive may then
possess or have under Executive’s control.


(b)Non-Use and Non-Disclosure. During or after the Employment Period, Executive
shall not use or disclose any confidential information or trade secrets, if any,
of any former employers or any other Person to whom Executive has an obligation
of confidentiality, and shall not bring onto the premises of the Company or its
Subsidiaries or Affiliates any unpublished documents or any property belonging
to any former employer or any other Person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
Person. Executive shall use in the performance of Executive’s duties only
information that is (i) generally known and used by Persons with training and
experience comparable to Executive’s and that is (A) common knowledge in the
industry or (B) is otherwise legally in the public domain, (ii) otherwise
provided or developed by the Company or its Subsidiaries or Affiliates or
(iii) in the case of materials, property, or information belonging to any former
employer or other Person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or Person. If at any
time during the Employment Period, Executive believes Executive is being asked
to engage in work that will, or will be likely to, jeopardize any
confidentiality or other obligations Executive may have to former employers,
Executive shall immediately advise the CEO so that Executive’s duties can be
modified appropriately.


(c)Trade Secrets. The federal Defend Trade Secrets Act of 2016 immunizes
employees against criminal and civil liability under federal or state trade
secret laws - under certain circumstances - if Executive discloses a trade
secret for the purpose of reporting a suspected violation of law. Immunity is
available if Executive discloses a trade secret in either of these two
circumstances: (i) Executive discloses the trade secret (A) in confidence, (B)
directly or indirectly to a government official (federal, state or local) or to
a lawyer, (C) solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a legal proceeding, Executive discloses the trade
secret in the complaint or other documents filed in the case, so long as the
document is filed “under seal” (meaning that it is not accessible to the
public). Further, nothing in this Agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any federal Inspector General, or from
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Executive does not need prior authorization to
make any such reports or disclosures and is not required to notify the Company
or the CEO that he has made such reports or disclosures.


(d)Executive’s Representations Regarding Prior Employers. Executive represents
and warrants to the Company and its Subsidiaries and Affiliates that Executive
took nothing with Executive which belonged to any former employer when Executive
left Executive’s position(s) with such employer(s) and that Executive has
nothing that contains any information which belongs to any former employer. If
at any time Executive discovers that this representation and warranty is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer(s). The Company and its Subsidiaries and Affiliates do not want
any such materials, and Executive shall not be permitted to use or refer to any
such materials in the performance of Executive’s duties hereunder.


(e)Third Party Information. Executive understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 6(a) above, Executive shall hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its Subsidiaries and Affiliates who need to
know such information in connection with their work for the Company or such
Subsidiaries and Affiliates) or use, except in connection with Executive’s work
for the Company or its Subsidiaries and Affiliates, Third Party Information
unless expressly authorized by the CEO or the Board in writing.


(f)Return of Property. Upon termination of the Employment Period, or at any time
upon demand of the CEO, Executive will be required to return all property of the
Company or its Subsidiaries or Affiliates in his





--------------------------------------------------------------------------------





possession or control, including, but not limited to all hard copy or electronic
documents and/or data, computer hardware (laptop, docking station, storage
media, air cards, building access cards/fobs, cell phones, tablets, external
hard drives, company issued keys, credit cards, USB flash drives, etc.),
Company-owned software, and Confidential Information.  If requested by the CEO,
Executive will be required to represent and certify that he has not retained or
transferred any company data or information outside of the Company.


7.Intellectual Property, Inventions, and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work, and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ and Affiliates’ actual or anticipated business, research, and
development or existing or future products or services and which are conceived,
developed, or made by Executive (whether alone or jointly with others) while
employed by the Company and its Subsidiaries, whether before or after the date
of this Agreement (“Work Product”), belong to the Company or such Subsidiary or
Affiliate. Executive shall promptly disclose such Work Product to the CEO and,
at the Company’s expense, perform all actions reasonably requested by the CEO
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney, and other instruments). Notwithstanding the foregoing, copyrightable
books authored by Executive and recordings of and materials prepared in
connection with speeches or presentations relating to leadership and unrelated
to the Company and not written in connection with Executive’s duties as
_________ are not Work Product and shall remain Executive’s sole property.


8.Non-Compete; Non-Solicitation.


a.
Non-Competition. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its Subsidiaries and Affiliates he has and shall
become familiar with the Company’s and its Subsidiaries’ and Affiliates’
corporate strategy, pricing, and other market and financial information,
know-how, trade secrets, and valuable customer, supplier, and employee
relationships, and with other Confidential Information concerning the Company
and its Subsidiaries and Affiliates, and that his services have been and shall
be of special, unique, and extraordinary value to the Company and its
Subsidiaries and Affiliates. Accordingly, during the Employment Period and for
eighteen (18) months thereafter, Executive shall not directly or indirectly
(whether as employee, director, owner, stockholder, consultant, partner (limited
or general), or otherwise) own any interest in, manage, control, participate in,
consult with, advertise on behalf of, render services for or in any manner
engage in any Competing Business (as defined below) that conducts operations or
sales in countries the Company or its Subsidiaries or Affiliates conduct sales
or operations, including but not limited to the United States of America, Canada
and Mexico, or have taken active steps towards conducting sales or operations as
of the date of Executive’s termination of employment. Nothing herein shall
prohibit Executive from being a passive owner of not more than two percent (2%)
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation. For purpose of this Agreement, “Competing Business” shall mean any
business or enterprise providing any products or services described by the
Company, its Subsidiaries, or Affiliates on the Company’s website at any time
during the Employment Period or the provision of any products or services
contemplated by the Company, its Subsidiaries, or Affiliates at any time during
the Employment Period as memorialized in any document maintained or created by
the Company.



b.
Non-Solicitation. During the Employment Period and for twenty-four (24) months
thereafter (together with the period referenced in Section 8(a), the
“Restriction Periods”), Executive shall not directly or indirectly through
another Person (i) induce or attempt to induce any employee of the Company or
any Subsidiary or Affiliate to leave the employ of the Company or such
Subsidiary or Affiliate, or in any way interfere with the relationship between
the Company or any Subsidiary or Affiliate and any employee thereof; (ii)
knowingly hire any Person who was an employee of the Company or any Subsidiary
or Affiliate at any time during the twelve (12) months prior to the termination
of Executive’s employment; or (iii) induce or encourage any customer, supplier,
licensee, licensor, or other business relation of the Company or any Subsidiary
or Affiliate to cease doing business with or






--------------------------------------------------------------------------------





materially reduce its business with the Company or such Subsidiary or Affiliate,
or in any way interfere with the relationship between any such customer,
supplier, licensee, licensor, or business relation and the Company or any
Subsidiary or Affiliate (including, without limitation, making any negative or
disparaging statements or communications regarding the Company or its
Subsidiaries or Affiliates).


c.
Reformation. If, at the time of enforcement of this Section 8, a court shall
hold that the duration, scope, or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope, and area permitted by law.



d.
Executive’s Acknowledgements. Executive acknowledges that Executive has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
the necessity of such restraints for the reasonable and proper protection of the
Confidential Information, business strategies, employee and customer
relationships, and goodwill of the Company and its Subsidiaries and Affiliates
now existing or to be developed in the future. Executive expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period, and geographical area. Executive
further acknowledges that although Executive’s compliance with the covenants
contained in Sections 6, 7, or 8 may prevent Executive from earning a livelihood
in a business similar to the business of the Company, Executive’s experience and
capabilities are such that Executive has other opportunities to earn a
livelihood and adequate means of support for Executive and Executive’s
dependents.



9.Enforcement. Because Executive’s services are unique and because Executive has
access to Confidential Information and Work Product, the parties agree that the
Company and its Subsidiaries and Affiliates will suffer irreparable harm from a
breach or threatened breach of Sections 6, 7, 8, 23 or 25 by Executive and that
money damages would not be an adequate remedy for any such breach or threatened
breach of this Agreement. In the event of any breach or threatened breach of
this Agreement, the Company and its Subsidiaries and Affiliates, in addition to
other rights and remedies existing in their favor, shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). In addition, in
the event of an alleged breach of violation by Executive of Section 8, the
Restriction Periods shall be extended automatically by the amount of time
between the initial occurrence of the breach or violation and when such breach
or violation has been duly cured.


10.Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery, and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate, or cause a
default under any contract, agreement, instrument, order, judgment, or decree to
which Executive is a party or by which Executive is bound; (b) Executive is not
a party to or bound by any employment agreement, noncompete agreement, or
confidentiality agreement with any other Person that would prohibit Executive’s
employment with the Company or restrict Executive’s ability to fully perform
Executive’s duties for the Company; (c) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms; and (d)
Executive is not subject to any pending, or to his knowledge any threatened,
lawsuit, action, investigation, or proceeding involving Executive’s prior
employment or consulting work or the use of any information or techniques of any
former employer or contracting party. Executive hereby acknowledges and
represents that he has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein.


11.Survival. Sections 5 through 25 shall survive and continue in full force in
accordance with their terms notwithstanding the termination of the Employment
Period.


12.Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service, or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:





--------------------------------------------------------------------------------





Notices to Executive:
Executive
___________________
___________________
___________________


Notices to the Company:
Core Molding Technologies, Inc.
800 Manor Park Dr.
Columbus, OH 43228
Attn: Chief Executive Officer


with a copy to:


Squire Patton Boggs (US) LLP
2000 Huntington Center
41 South High Street
Columbus, Ohio 43215
Attention: Donald W. Hughes, Esq.


or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent, or mailed.
13.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed, and enforced in such
jurisdiction as if such invalid, illegal, or unenforceable provision had never
been contained herein.


14.Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements, or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. The
Company and Executive agree that, except as set forth in Section 5(c) hereof,
the Executive Severance Agreement is hereby terminated and is of no further
force and effect.


15.No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.


16.Counterparts. This Agreement may be executed in separate counterparts
(including by means of pdf signature page), each of which is deemed to be an
original, and all of which taken together constitute one and the same agreement.


17.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company, its Subsidiaries and
Affiliates and their respective heirs, successors, and assigns, except that
Executive may not assign Executive’s rights or delegate Executive’s duties or
obligations hereunder without the prior written consent of the Company. The
Company may unilaterally assign its rights and obligations under this Agreement
to any successor to Company’s rights and obligations hereunder as a result of
any change in control, merger, consolidation, restructuring or reorganization or
to any other successor to all or substantially all of





--------------------------------------------------------------------------------





the securities, business and/or assets of the Company or any of its affiliates,
and Executive shall continue to be bound by the terms and conditions of this
Agreement.


18.Choice of Law and Choice of Forum. All issues and questions concerning the
construction, validity, enforcement, and interpretation of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Ohio or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Ohio. Jurisdiction and venue of any
dispute, action or proceeding relating to this Agreement, the employment of
Executive, the termination of Executive’s employment, or the validity,
interpretation, performance, breach or termination of the Agreement shall be
exclusively in the state or federal court located in Franklin County, Ohio.


19.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period with or without Cause) shall affect the validity, binding
effect, or enforceability of this Agreement or be deemed to be an implied waiver
of any provision of this Agreement.


20.Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information, and execute and
deliver any applications or other instruments in writing as may be reasonably
necessary to obtain and constitute such insurance.


21.Tax Matters; Section 409A.


a.
The Company and its respective Subsidiaries and Affiliates shall be entitled to
report such income and deduct or withhold from any amounts owing from the
Company or any of its Subsidiaries or Affiliates to Executive any federal,
state, local, or foreign withholding taxes, excise tax, or employment taxes
(“Taxes”) imposed with respect to Executive’s compensation or other payments and
benefits from the Company or any of its Subsidiaries or Affiliates (including,
without limitation, wages and bonuses).



b.
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A; and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith.



c.
Notwithstanding the foregoing, a termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding anything to the
contrary in this Agreement, if Executive is deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered “nonqualified deferred compensation” under Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (B) the date of Executive’s death,
to the extent required under Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 21(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.








--------------------------------------------------------------------------------





d.
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Section 409A,
(A) all such expenses or other reimbursements hereunder shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive; (B) any right to such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.



e.
For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company, to the extent permitted under Section 409A.



f.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.



g.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be accelerated or delayed in
contravention of the regulations under Section 409A.



22.Waiver of Jury Trial. As a specifically bargained for inducement for each of
the parties hereto to enter into this Agreement (after having the opportunity to
consult with counsel), each party hereto expressly waives the right to trial by
jury in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby.


23.Corporate Opportunity. Executive shall submit to the CEO or the Board all
material business, commercial, and investment opportunities or offers presented
to Executive, or of which Executive becomes aware, at any time during the
Employment Period, which opportunities relate to the Company’s business
(“Corporate Opportunities”). Unless approved by the CEO or the Board, during the
Employment Period Executive shall not accept or pursue, directly or indirectly,
any Corporate Opportunities on Executive’s own behalf or for Executive’s
personal benefit or for the benefit of any Person other than the Company.


24.Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with the Company and its Subsidiaries and
Affiliates in any internal investigation or administrative, regulatory, or
judicial proceeding as reasonably requested by the Company or any Subsidiary or
Affiliate (including, without limitation, Executive’s being available to the
Company and its Subsidiaries and Affiliates upon reasonable notice for
interviews and factual investigations, appearing at the Company’s or any
Subsidiary’s or Affiliate’s request to give truthful and accurate testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company and its Subsidiaries and Affiliates all pertinent information and
turning over to the Company and its Subsidiaries and Affiliates all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company or any Subsidiary or
Affiliate requires Executive’s cooperation in accordance with this section, the
Company shall pay Executive a per diem reasonably determined by the CEO or the
Board and reimburse Executive for reasonable expenses incurred in connection
therewith (including reasonable transportation, lodging and meals, upon
submission of receipts).


25.Nondisparagement. During the Employment Period and thereafter, Executive
shall not make, publish, or solicit, or encourage others to make, publish, or
solicit, any disparaging oral or written statements, comments, announcements, or
remarks concerning the Company or its Subsidiaries or Affiliates, or any of
their respective directors, officers, or employees.  Likewise, during the
Employment Period and thereafter, the directors and officers of the Company
shall not make, publish, or solicit, or encourage others to make, publish, or
solicit, any disparaging oral or





--------------------------------------------------------------------------------





written statements, comments, announcements, or remarks concerning Executive. 
The foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).


* * *


IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement effective as of the date first written above but signed on the date(s)
indicated below.
COMPANY:


CORE MOLDING TECHNOLOGIES, INC.






By: _________________________________
Name:                        
Title:                            






EXECUTIVE:




________________________________________
Date:                             







--------------------------------------------------------------------------------





EXHIBIT A


Definitions


“Affiliate” means any employer with which the Company would be considered a
single employer under Section 414(b) or 414(c) of the Code (as defined below),
applied using fifty percent (50%) as the percentage of ownership required under
such Code sections, including (i) any Person (as defined below), any other
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with, such specified Person and (ii) any Person that is
a natural Person, the spouse, ancestors, or lineal descendants of such Person,
any limited partnership or limited liability company controlled by such Person
or such Person’s spouse, ancestors, or lineal descendants or in which such
Person or such Person’s spouse, ancestors, or lineal descendants hold a majority
interest, any trust established for the benefit of any of them and such Person’s
estate or legal representative.
“Cause” means, with respect to Executive, one or more of the following:
(i) commission of, or indictment for, a felony, a misdemeanor where the
potential penalty therefor includes jail-time or a crime involving moral
turpitude; (ii) commission of an act or omission to act with respect to the
Company or any of its Affiliates or Subsidiaries or any of their customers or
suppliers involving dishonesty, disloyalty, or fraud; (iii) conduct that brings
or is reasonably likely to bring the Company or its Affiliates or Subsidiaries
negative publicity or into public disgrace, embarrassment or disrepute;
(iv) repeated failure to perform duties as reasonably directed by the CEO or the
Board; (v) gross negligence or willful misconduct with respect to the Company or
any of its Affiliates or Subsidiaries; (vi) material breach of the Company’s
Code of Conduct as amended from time to time (it being agreed that, among other
things, violation of the Company’s policy on harassment, anti-bribery,
anti-corruption and drug and alcohol-free workplace are all deemed material for
purposes of this definition); or (vii) any breach by Executive of Section 6, 7,
8, 23 or 25 of this Agreement. With respect to subsection (iv) herein, “Cause”
shall only exist if Executive fails to cure the alleged infraction within ten
(10) days of receiving written notice from the Company.
“Change in Control” shall mean the occurrence of any of the following after the
Effective Date: (a) one Person (or more than one Person acting as a group)
acquires ownership of stock of the Company that, together with the stock held by
such Person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company; (b) a majority of the members
of the Board are replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of appointment or election; or (c) the sale of all or substantially all of
the Company’s assets. Notwithstanding the foregoing, a Change in Control shall
not occur unless such transaction constitutes a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets under Section 409A.
 
“Code” means the Internal Revenue Code of 1986, as amended.
“Disability” means (i) Executive’s inability, by virtue of ill health or other
physical or mental illness, to perform substantially and continuously the duties
assigned to Executive with reasonable accommodation for more than 180
consecutive or non-consecutive days out of any consecutive 12-month period or
(ii) if Executive is considered disabled under the Company’s long-term
disability insurance plan.
“Good Reason” means, with respect to Executive’s resignation from employment,
one or more of the following occurring within one (1) year of a Change of
Control: (i) a material reduction in Executive’s Base Salary, compensation or
benefits; (ii) a material diminution in Executive’s position and/or duties;
(iii) a material breach of this Agreement by the Person or other entity then
controlling the Company; or (iv) a disavowal of this Agreement by the Person or
other entity then controlling the Company. With respect to subsections (i), (ii)
or (iii) herein, “Good Reason” shall only exist if the Company fails to cure the
alleged infraction within ten (10) days of receiving written notice from
Executive.
“Person” means any natural person, corporation, partnership (whether general or
limited), limited liability company, association, custodian, nominee, trust,
estate, joint venture, governmental authority, or other individual or entity.





--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture, or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person (or, in the case of a
partnership, limited liability company, or other similar entity, control of the
general partnership, managing member, or similar interests) or Persons (whether
directors, managers, trustees, or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.





